DETAILED ACTION

Claims status
In response to the application/amendment filed on 03/24/2021, claims 11-15, and 18-20 are rejoined from withdrawn claims, and thus claims 11-15, and 18-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 11-15, and 18-20 were authorized by Applicant’s Representative, Darcy Shukla Reg. No. 56,902, during the examiner-initiated interview conducted on 05/13/2021. Authorization for this examiner's amendment was given in a telephone interview with the Applicant’s Representative on 05/13/2021.

The application has been amended as follows:
Claims 1-10, and 16-17. (Cancelled)



Allowable Subject Matter
After conducting a complete search and consideration, claims 11-15, and 18-20 are found to be allowable. Claims 11-15, and 18-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“Claim 11. A system comprising: a controller device comprising a network interface and a control unit comprising at least one processor configured to: allocate a subset of resources within an underlay network to each of one or more virtual networks established over the underlay network, wherein the subset of resources allocated to a respective virtual network includes one or more nodes and one or more links within the underlay network to be used by the respective virtual network, and send an advertisement of the subset of resources to each provider edge (PE) router of a plurality of PE routers that are participating in the respective virtual network; and a PE router of the plurality of PE routers participating in the respective virtual network, the PE router comprising a plurality of network interfaces and a control unit comprising at least one processor configured to: receive the advertisement indicating the subset of resources within the underlay network allocated to the respective virtual network in which the PE router is participating, generate a restricted view of the underlay network based on the subset of resources for the virtual network, and perform routing services for the virtual network based on the restricted view of the underlay network.” in combination with other claim limitations as specified in claims 11-15, and 18-20.


See Fig. 2: Resource manager 205) comprising at least one processor configured to: allocate a subset of resources of an underlay network (See Fig. 2: the resource manager 205 to determine to allocate computing resources; ¶. [0030], and see also figure 6 and step 615 for allocation process. See ¶. [0061]) to each of one virtual network (See Fig. 2: ¶. [0030]) established over the underlay network (See Fig. 2: network 240), wherein the subset of resources allocated to a respective virtual network includes one node (See Fig. 3A: a virtual network including several virtual computing resources allocated in subnet A 302 and subnet B 303, such as computing nodes and/or network devices.; ¶. [0039]) and one link of the underlay network (See Fig. 3s: the allocated virtual computing resource behaves similarly to a physical computing resource located on a physical subnet having a similar topology to the virtual subnet. For example, logically, X and Y are placed in a separate subnet from Z, thus the administrator expects that communications between the nodes can be restricted or controlled through the communications path between the separate subnets, for example, through the placement of firewalls F1 310 and F2 312 or other network devices on the communications path. ¶. [0040]) to be used by the respective virtual network (See Fig. 4:  In some embodiments, the network topology comprises a network layout, traffic rules for the network, bandwidth for nodes and/or links, latency, and/or other characteristics of the network topology. ¶. [0043]. Note: Allocated virtual resources includes bandwidth, link, traffic and etc.), and advertise the subset of resources to a plurality of provider edge (PE) routers (See Fig. 1: the computing system to connect with multiple edge routers 125; ¶. [0019]) that are participating in the respective virtual network as a restricted view (See Fig. 3A: The virtual network can comprise multiple virtual subnets, in which communication between subnets may be restricted or controlled, for example, by using firewalls, network filtering devices, and/or network monitoring devices, which may be virtual devices. ¶. [0034]) of the underlay network for the respective virtual network (See Figs. 2 and 3: the respective virtual subnet or networks of network 240; ¶. [0035]).
See Fig. 1: communicating routing protocols, i.e., subset resources, to PE routers 10s; ¶. [0032-0034]).
Neither Brandwine nor Varadhan nor in combination teaches “the method to receive the advertisement indicating the subset of resources within the underlay network allocated to the respective virtual network in which the PE router is participating, generate a restricted view of the underlay network based on the subset of resources for the virtual network, and perform routing services for the virtual network based on the restricted view of the underlay network.." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 11-15, and 18-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416